DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1 – 5, 8 - 16, and 19 - 22 are allowed.
The following is an examiner's statement of reasons for allowance:
Please see the Board Decision mailed on 09/29/2021 to see the reasons for allowance. Additionally:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest control the touch screen to display a preview image of an image to be captured by the camera, control the touch screen to display an auto focus guide, determine a first touch input received by the touch screen is a drag-and-drop touch, control the touch screen to move the auto focus guide to a position on the preview image where the drop has occurred, and control the camera to auto focus on an object present at the position where the auto focus guide is displayed; control the camera to capture the image based on recognizing a release of the first touch input wherein the processor is further configured to control the camera to capture the image after a preset period of time has elapsed from the release of the first touch input; in combination with other elements of the claim.

Regarding claims 2 – 5 and 8 - 11, claims 2 – 5 and 8 - 11 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 12, the prior art of record fails to teach or fairly suggest displaying an auto focus guide on the touchscreen, determining a first touch input received by the touch screen is a drag-and- drop touch, moving on the touchscreen the auto focus guide to a position on the preview image where the drop has occurred, and auto focusing the camera on an object present at the position where the auto focus guide is displayed; capturing the image with the camera based on recognizing a release of the first touch input, wherein the image is captured after a preset period of time has elapsed from the release of the first touch input; in combination with other elements of the claim.

Regarding claims 13 – 16 and 19 - 22, claims 2 – 5 and 8 - 11 are allowed as being dependent from allowed independent claim 12.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tupman (US patent No. 2010/0020221) teaches a touch screen with drag and capture.
Huang (US patent No. 2008/0101782) teaches a system with delayed capture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
11/15/2021Primary Examiner, Art Unit 2696